Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 3-10 and 12-15, filed 2/25/22, with respect to the claims have been fully considered and are persuasive. The objections and 103 rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a method of controlling a battery, comprising: detecting charge state information including a charge current, a discharge current, and a state of charge (SOC) of the battery; detecting whether the SOC of the battery reaches a predetermined reference SOC using the charge state information, determining when the SOC of the battery reaches the reference SOC as a first reference time pointy and determining when the SOC of the battery again reaches the reference SOC, after the first reference time point, as a second reference time point; the prior art fails to disclose the further inclusion of the combination of calculating a charge capacity of the battery using the charge current from the first reference time point to the second reference time point, and calculating a discharge capacity of the battery using the discharge current from the first reference time point to the second reference time point; comparing a difference between the charge capacity and the discharge capacity; and determining that an internal short circuit of the battery occurs when the difference between the charge capacity and the discharge capacity exceeds a threshold value.
Regarding Independent Claim 10, the prior art discloses a apparatus for controlling a battery, the apparatus comprising: a measuring unit configured to measure a voltage, a temperature, and a current during a charge of the battery; and a sensing unit to detect charge state information including a charge current, a discharge current, and a state of charge (SOC) of the battery, detect whether the SOC of the battery reaches a predetermined reference SOC using the charge state information, determine when the SOC of the battery reaches the reference SOC as a first reference time point, determine whether the SOC of the battery again reaches the reference SOC, after the first reference time pointy as a second reference time point; the prior art fails to disclose the further inclusion of the combination of calculate a charge capacity of the battery using the charge current from the first reference time point to the second reference time point, calculate a discharge capacity of the battery using the discharge current from the first reference time point to the second reference time point, and determine that an internal short circuit of the battery occurs when a difference between the charge capacity and the discharge capacity exceeds a threshold value by comparing a difference between the charge capacity and the discharge capacity. Dependent Claims 2-9 and 11-22 are allowed for their dependence upon allowed independent Claims 1 and 10. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859